The opinion of the Court was delivered by
MANNING-, J.
Poynier with four others was prosecuted for larceny of thirty two bales of cotton, the property of the Texas and Pacific Railway, and upon conviction was sentenced to four years’ imprisonment at hard labor. He alone is before us on this appeal.
By request of the prisoner’s counsel the judge charged that “persons not sufficiently near to give assistance are not principals. That they' were sufficiently near must be proven by tlie State beyond a reasonable doubt. If a man be at such distance from the place where the offence was committed that he could not assist in it if required, he cannot he deemed a principal.” And then immediately added — “ where a person keeps away from the place where the crime is committed for the purpose of facilitating the commission of the offence, even if he be not sufficiently near to give assistance if required, he is to be considered as constructively present.”
This addendum of the judge was excepted to by the prisoner, and presents the question for our review. In his reasons for the charge, inserted in the bill of exceptions, the judge says“ The accused was a foreman of the Texas and Pacific Railway at their freight depot in this City. I charged the jury that if the evidence established a combination on the part of the accused and others to steal the thirty two *574bales of cotton, and that Poynier, with the view of assisting the actual perpetrators of the larceny, kept out of the way, he was guilty as principal.”
The counsel for the prosecution lays stress on the circumstance that this last enunciation was not excepted to. How could it be? It was not a charge to the jury, but an amplification of the charge previously given, and not appearing until the bill was ready to be signed, and appearing only in it. The jury never heard or read it. The charge to them is the matter for our consideration.
The distinction between principals and accessories before the fact is in most cases a distinction without a difference, and often requires nice and subtile verbal refinements to express it. In some of our States it has been abolished by statute — in others, judicial decisions have attenuated it until it is perceptible only by a close mental effort. The fact is, it is not a creature of statutory law but wholly of judicial construction, the origin of which is so vague and indeterminate that the text writers have not found out where to place it. • Tt is supposed to have originated at a time when criminal lawyers puzzled their wits and taxed their ingenuity to invent metaphysical shades of distinction, such for instance as that between principals and accessories at the fact, which once existed but is now exploded. The distinction between principals and accessories before the fact is fast following its kindred technical refinement.
The general rule of law is that. what one does through another’s agency is to be regarded as done by himself. In the pwnislvment, neither the common nor statutory law makes any distinction between a principal and an accessory before the fact, nor is there any difference in the structure of the indictment. Tn morals there are oftentimes circumstances wherein we attach greater blame to the accessory than to his' principal, as where a husband commands his wife to do for his benefit a criminal act which she would not do without his command. 1 Bishop Crim. Law, $ 673.
A man whose sole will procures the commission of a criminal act is principal without regard to the physical agencies he employs, and whether he is present or absent when the act is done. Where there is a principal — and there can be no crime without one — no other person will be considered a principal with Mm unless in a position to render personal assistance of some kind. The test to determine whether he is principal rather than accessory is, whether he is so situated as to make his personal help available — not actual physical help necessarily, but *575help of any kind — not help rendered in or by actual presence, but constructive presence as well. Ibid, $ 653. Thus if he watched near or' at a distance to prevent his companions being surprised, or stationed himself to give the alarm to favour their escape, or was in such situation as to come to their assistance, so that the knowledge of his watching or position or situation inspired or was calculated to inspire his companions with additional confidence, and enable them quicker or safer or more effectually to commit their crime, then he is a principal. 1 Whart. Am. Cr. Law, $ 110.
One need not be either an eye witness of the criminal act or within hearing of it, to make him a principal. If he had knowledge of it, and watches so as to assist in any manner, it is enough. Doan v. State, 26 Ind. 495. Or if he do any act in execution of the common design, or to aid those who are immediately engaged to escape. Wixon v. People. Ibid. Each person consenting to the commission of an offence, and doing any one act which is an ingredient in the crime, or immediately connected with or leading to its commission, is a principal. U. S. v. Wilson, Baldw. 78, 102. U. S. v. Libby, 1 Woodb. & M. 221.
Therefore if a person, with knowledge that the commission of the crime has been determined on, gets away and keeps away from the spot for the purpose of facilitating the commission of it, he is a principal, although he is not present or near enough to give assistance physically and manually to his companions. And this is but a paraphrase of the judge’s charge. Reg. v. Flatman, 42-L. Crown Cas. reserved, 159.
It was for the jury to And the fact whether the defendant had formed a combination to steal the cotton, and whether he had kept out of the way to assist Ms confederates. They found the fact, and applied the law as the judge gave it to them, and a conviction thus had is legal.
There is a bill to the admission of Poynier’s confession which is without merit. The confession was voluntary and therefore admissible. State v. Alphonse, 34 Ann. 9.
The third bill is to a question of the State’s attorney in cross-examination. The defendant asked a witness — are you the person who is charged with having knowingly received the stolen cotton spoken of in this case ? And again — did you buy thirty two bales of cotton or any cotton from the accused Poynier 9 Upon cross examination he was asked — how do you account for the tags wMch had been attached to the cotton which was found in your pickery? The objection was that the cross-examination must be confined to the facts and circumstances which were the subject of the examination in chief.
*576The answer is that the question is sufficiently connected with the matter that had been brought out before to justify its admission under our ruling in State v. Stuart, 35 Ann. 1015.
Judgment affirmed.